EXHIBIT 10.1

 

THE JONES GROUP INC.

SCHEDULE OF NON-MANAGEMENT DIRECTORS' ANNUAL COMPENSATION

Effective as of January 1, 2011

 

 

RETAINER(1)(2) AMOUNT Service as a Director

$ 50,000

Service as Presiding Director

$ 25,000

Service as Audit Committee Chair

$ 20,000

Service as Compensation Committee Chair

$ 15,000

Service as Nominating / Corporate Governance Committee Chair

$ 15,000

FEES   Attendance at Board of Directors Meeting

$ 2,000 per meeting

Attendance at Committee Meeting

$ 2,000 per meeting

RESTRICTED STOCK(3) AMOUNT Annual Grant Number of shares equal in value to
$100,000

 _______________

(1) Retainers are paid in January of each year, in advance for the calendar
year. Meeting fees are paid quarterly in arrears.

(2) In the event that a non-management director joins the Board of Directors of
The Jones Group Inc. at a time other than an Annual Meeting of Stockholders or
commences service on an additional Board Committee, the director is entitled to
receive, promptly after joining the Board of Directors or such committee, a
pro-rated retainer in advance for services for the remainder of the applicable
calendar year.

(3) Each non-management director receives an annual grant of the number of
shares of restricted common stock of The Jones Group Inc. equal in value to
$100,000, as described above, in January of each year, with new non-management
directors receiving, upon commencement of service, an initial grant of the
number of shares of restricted common stock equal in value to $150,000. The
restricted stock awards have a value based on the fair market values of Jones
common stock on the effective date of the grant and vest in equal installments
over three years.